Citation Nr: 1636171	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic record.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

Although the Board regrets the further delay, a remand is required for additional development prior to adjudication.

As an initial matter, at the Veteran's May 2016 videoconference hearing, he testified that he has been receiving medical treatment with VA since 2002.  While many of the Veteran's VA treatment records are already associated with the electronic record, a number of them appear to have been submitted by the Veteran himself and it is unclear if all his VA treatment records from 2002 to the present are associated with the evidence before the Board.  While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include ensuring all VA treatment records from 2002 to the present are associated with the electronic record.

Increased Rating for Hemorrhoids

At the Veteran's May 2016 videoconference hearing before the Board, he testified that he last appeared for a VA examination to evaluate the severity of his hemorrhoids in September 2013 and that his hemorrhoids had worsened since then.  Accordingly, a remand is required to provide him with a more recent examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, in his April 2010 notice of disagreement, the Veteran indicated that his hemorrhoids had been so severe that they caused him to miss work.  On remand, a letter must be sent to the Veteran inviting him to submit evidence in support of the occupational impairment his hemorrhoids have caused.

Service Connection for Tinnitus

The Veteran claims he has experienced symptoms of tinnitus during and since his active duty service.  At his May 2016 hearing before the Board, he testified that he spent fifteen years during active duty service working in the engineering plant where he was exposed to loud noises from mechanical equipment, pumps, diesel generators, and air compressors.  He also indicated he was exposed to other loud noises during service, such as machine guns, grenades, and various other forms of ammunition.

The Veteran's DD Form 214 documents that his military occupational specialty (MOS) was an engineman, and therefore, his statements regarding military noise exposure are found to be consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (West 2014) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of engineman, and therefore, exposure to acoustic trauma during service is conceded.  VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have at least a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

At a March 2012 VA audiology examination, the Veteran reported his tinnitus began during active duty service with no significant event related to onset.  The examiner found the Veteran's tinnitus was less likely as not (less than 50 percent probability) caused by or the result of military noise exposure because the Veteran's hearing was within normal limits at his exit from service and there was no mention of tinnitus in the Veteran's service treatment records.  The Board finds this opinion is inadequate because it clearly ignores the Veteran's credible statements that he experienced tinnitus symptoms during service, symptomatology which he is competent to report.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the absence of documented hearing loss or tinnitus during service is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the Board finds it concerning that the examiner failed to document or discuss the Veteran's reports of in-service exposure to noise, particularly given that the Veteran served on active duty for twenty years and VA has conceded that the Veteran's MOS is associated with a "high probability" of noise exposure.  Given the foregoing, a new VA examination and opinion is required, which takes into account the Veteran's competent and credible statements regarding his exposure to noise and the symptoms he experienced during and following separation from active duty service.

Notably, although the March 2012 VA examiner determined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) related to his diagnosed left ear sensorineural high frequency hearing loss, the Veteran has never filed a claim for entitlement to service connection for hearing loss.  Therefore, service connection for tinnitus on a secondary basis is not warranted.


Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should contact the Veteran and invite him to submit additional evidence in support of his claim, to specifically include evidence of how his service-connected hemorrhoids have affected his employment.  The Veteran must be provided with authorization forms to be completed and returned to VA to enable VA to request any relevant private medical records.

The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.  Regardless of the Veteran's response to the letter, the RO or AMC must obtain any outstanding VA treatment records and ensure that all VA treatment records from 2002 to the present are associated with the electronic record before the Board.

2.  Obtain a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected hemorrhoids.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Obtain a VA audiology examination by a state licensed audiologist to determine the nature and etiology of the Veteran's tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  For purposes of the examination, the examiner must elicit from the Veteran a full history of his exposure to noise during service and following separation from service and the symptoms he has experienced during and since service.

Based on the examination results and a review of the Veteran's pertinent history, to include the Veteran's statements and medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's tinnitus began in or is otherwise etiologically related to his active duty service.

In providing the requested opinion, the examiner must consider and discuss the Veteran's statements as to the onset and progression of the claimed disability and deem such statements to be credible for purposes of the opinion.

If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement Of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

